DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 IMAGING CENTER OF WEST PALM BEACH and ANDREA DURAND,
                       Appellants,

                                      v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-238

                              [July 21, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502020AP000021CAXXMB and 502013SC008594XXXXSB.

  Chad A Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs, for
appellants.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick, P.A., St. Petersburg, and Sunia Yvette Marsh of Law Office of
Christina M. Sanabria, Tampa, for appellee.

PER CURIAM.

   Affirmed. See Bartow HMA, Inc. v. Sec. Nat’l Ins. Co., No. 4D21-167
(Fla. 4th DCA July 14, 2021).

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.